Wheeler, J.
This suit is brought upon patent No. 222,975, dated December 28, 1879, and granted to Otto Zwietuseh and Edward Heit-man for an improvement in automatic pressure relief apparatus for beer vessels. The patent, and particularly the first claim, which is the one now under consideration, was construed and sustained against most of the defenses now made in Apparatus Co. v. Woerle, 29 Fed. Rep. 449. The views of Judge Blodgett are concurred in and followed, and reference to them appears to be sufficient so far as the same questions arise here. Patent No. 219,057, dated August 26, 1879, and granted to Emil Zesch for an improvement in relief attachments for beer-fermenting casks, appears to have been before the court in that case, but without evidence as to the time of the invention or use of the structure. Sucn evidence has been produced here. But neither this evidence nor any other proof in the case shows with the clearness required for the overthrow of a patent that either Zesch or any one invented or used the combination of the knife-edge mechanical fit valve with surrounding water chamber of this claim prior to its invention by these patentees. The decision of this question in this way, with what was decided in that case and is followed in this, entitles the plaintiff to such a decree here as was had there.
Let a decree be entered for the orator, for an injunction and an account upon the first claim of the patent, with costs.